DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendments filed on 03/02/2022.
Claims 1-8 are pending.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103; pages 2-3; claim 1; filed on 03/02/2022. Applicant argues that the prior art of record fails to teach claim limitation, “each interval counter has insufficient bits to express a date and time”. Applicant further argues that the Bugenhagen in view Kudo is not related to packet switching systems/networks.
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103; pages 2-3; claim 1; filed on 03/02/2022 have been fully considered but they are not persuasive.
With regards to claim limitation “each interval counter has insufficient bits to express a date and time” Matsue discloses (064/081) date and time information associated with bit and counter wherein the estimated bits are sufficiently low. Matsue further discloses (118) time counter displays the date and time. Matsue further discloses (078/094) wherein the counter bits are identified as time intervals and acquires the date and time based on bit. Matsue also discloses (095/097) terminates the date and time information reception (not displaying date/time) based on bit value (being) zero. Therefore the Examiner believes that Matsue does teach or suggest a host computer system with interval counters that displays date and time based on sufficient and insufficient bit count.
With regards to Bugenhagen not teaching packet switching. Bugenhagen discloses (006) a packet switching system.  Bugenhagen further discloses (035/041) network comprising multiple devices/nodes (associated with) routers, switches. Bugenhagen also discloses (010/048) network (with) counters;(wherein the) increment counters; counter incrementation window of time (segments) Bugenhagen also discloses (035/039) each network node associated with counters and monitoring probes which corresponds to para (013/014) of specification. Therefore the Examiner believes that Bugenhagen does teach a system/network associated with packet switching, device/system counters and devices with monitoring capability.
With regards to Kudo not teaching packet switching. Kudo discloses (Col.6, line 26) a packet communications system/ network. Kudo discloses (Col.4, line 22) (Col.9, lines 3 and 24-25) packet counters (wherein)counter (with) interval count values. Kudo also discloses (Col.2, lines 35-36) a packet header includes connection, priority data (payload information) and (Col.1, lines 25-26) packet comprising destination data. Kudu (Col.8, line 8) extract input (from) header. Therefore the Examiner believes Kudo teaches or suggest a commutations network with packet counter performing counts at specific time intervals; wherein data is grouped into a packet (header) are transmitted over a network wherein the packet header is used to direct the packet destination. Therefore the Examiner concludes that a packet switching network would consist of grouping data into network packets that is transmitted over a communications network wherein header data is used to direct the packet to a destination where then the packet data is extracted is associated with a packet switching system/network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US20080049757) in view Kudo (US5179557) and in further view of Matsue (US20160370769).
As to claim 1, Bugenhagen teaches a system, comprising: a packet switch for routing network traffic, (¶0006 packet  switching systems; ¶0008 system, packets transmitted; ¶0022 switches communicate packets; ¶0033 network device (node) such as a switch; ¶0076 node of a packet network sends data packet) the packet switch including a system counter to increment a counter time in predetermined time segments (¶0010 network node (with) counters; ¶0033 network device (node) such as a switch; ¶0048 increment counters; counter incrementation  window of time (segments) (e.g., 0.1 seconds, 1 second, 1 minute, or any other time increment may be used) to form system counter time domain data time stamping logic to associate a received packet with the counter time, (¶0021 packets being received; ¶0027 packet  have a timestamp; ¶0029 a timestamp of the time of communication and a counter value; ¶0039 timestamps contained within each packet; packets include information indicative of time  and counter value) where each interval counter in the set of interval counters has a unique starting system counter value and a unique ending system counter value (¶0009 counters, (ii) determine data  over a time window; ¶0067 start/stop information; define time periods; ¶0078 time window or interval; ¶0072 counter start/stop sequences) and a computer connected to the packet switch, the computer including a memory with instructions executed by a processor to: associate the counter time with a time of day and thereby link the system counter time domain data to the time of day, (¶0006 packet  switching systems; ¶0040 processors, memory configured to store information, processors to execute software; ¶0048 increment counters include other various information, such as time of day, time increments) and collect values from the set of interval counters to generate network traffic activity data. (¶0021 generate transmission performance information from data; ¶0040 store information, such as network performance information, in counters; collect network performance information).
Although Bugenhagen teach the system recited above, wherein Bugenhagen fails to expressly teach an interval discriminator to assign a received packet to a selected interval counter of a set of interval counters based upon the counter time.
Kudo, however discloses, and an interval discriminator to assign a received packet to a selected interval counter of a set of interval counters based upon the counter time, (Col6, lines 32-34 elemental units made up of counter; Col. 10, lines 52-58 received packet determined so as to be associated with flow rate counters 37b- to 37b-M, provided in discriminator 37a; Col. 10 lines 3-5, counters calculates input packets per unit time; Col. 14 lines 35-38, selection of a packet to be immediately transmitted a counter).
Thus given the teachings of Kudo it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Kudo and Bugenhagen for a module to assign received packet to a network counter. One of ordinary skill in the art would be motivated to allow for packet classification based on priority data received in the header information. (See Kudo Col. 7 1ines 1-2)
Although the combination of Bugenhagen and Kudo teach the system recited above, wherein the combination of Bugenhagen and Kudo fail to expressly teach and each interval counter has insufficient bits to express a date and time.
Matsue, however discloses, and each interval counter has insufficient bits to express a date and time; (¶0064 date and time information associated with bit; ¶0080 correct date and time are acquired based on the timing corresponding to the, number of bits; ¶0081 estimated bit are sufficiently low; ¶0118 time counter circuit that counts the current date and time; counter, displays the date and time).
Thus given the teachings of Matsue it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Matsue, Bugenhagen and Kudo for interval time counter with lack of sufficient bits to express a date and time. One of ordinary skill in the art would be motivated to allow for detecting deviations in received bits and identifying patterns of the bits received via the counters. (See Matsue para 0107)
As to claim 2, the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein Bugenhagen further teaches the system of claim 1 wherein the network traffic activity data includes a maximum data rate. (¶0034 determine transmission rate traffic; ¶0044 maximum transmission). 
As to claim 4, the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein Bugenhagen further teaches the system of claim 1 wherein the network traffic activity data includes a data rate standard deviation. (¶0034 determine transmission rate traffic (flow); ¶0037 standard deviation (traffic) flows).
As to claim 5, the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein Bugenhagen further teaches the system of claim 1 wherein the network traffic activity data includes a time measurement of data rate over a pre-set threshold. (¶0030 time period over which to measure the transmission rate; ¶0044 transmission data, threshold).
As to claim 7, the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein Bugenhagen further teaches the system of claim 1 wherein the network traffic activity data includes individual flow data. (¶0035 individual data packet flows of network traffic).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US20080049757) in view Kudo (US5179557) and in further view of Matsue (US20160370769) and in further view of Mahany (US20040203834).
As to claim 3, although the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein the combination of Bugenhagen, Kudo and Matsue fail to expressly teach the system of claim 1 wherein the network traffic activity data includes a minimum data rate.
Mahany, however discloses, the system of claim 1 wherein the network traffic activity data includes a minimum data rate. (¶0345 minimum level data rate; ¶0350 low data rate communications).
Thus given the teachings of Mahany it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Mahany, Bugenhagen, Kudo and Matsue for identifying minimum data transmission rates. One of ordinary skill in the art would be motivated to allow for implementing a transceiver to test communication data rates. (See Mahany para 0176)
As to claim 6, although the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein the combination of Bugenhagen, Kudo and Matsue fail to expressly teach the system of claim 1 wherein the network traffic activity data includes a time measurement of data rate below a pre-set threshold.
Mahany, however discloses, the system of claim 1 wherein the network traffic activity data includes a time measurement of data rate below a pre-set threshold. (¶0210 data rate below fixed threshold; ¶0345 minimum level data rate; ¶0350 low data rate communications)
Thus given the teachings of Mahany it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Mahany, Bugenhagen, Kudo and Matsue for data transmission rates below established threshold. One of ordinary skill in the art would be motivated to allow for a transceiver to monitor packet transmission rates. (See Mahany para 0181)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US20080049757) in view Kudo (US5179557) and in further view of Matsue (US20160370769) and in further view of Iguchi (US20170257647).
As to claim 8, although the combination of Bugenhagen, Kudo and Matsue teach the system recited in claim 1, wherein the combination of Bugenhagen, Kudo and Matsue fail to expressly teach the system of claim 1 wherein the computer includes instructions executed by the processor to derive an interval discriminator configuration.
Iguchi, however discloses, the system of claim 1 wherein the computer includes instructions executed by the processor to derive an interval discriminator configuration. (¶0357 Configuration of Receiving Device; ¶0359 receiving device include discriminator; ¶0755 receives configuration).
Thus given the teachings of Iguchi it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Iguchi, Bugenhagen, Kudo and Matsue for deriving discrimination configuration data. One of ordinary skill in the art would be motivated to allow for helps eliminate packet loss. (See Iguchi para 0245)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456